Citation Nr: 0842844	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
depression with anxiety, adjustment disorder with mixed 
emotional features, with history of bipolar disorder, 
currently evaluated as 50 percent disabling.

2.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from October 1988 to March 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In a December 2005 rating decision, the RO granted an 
increased evaluation of 50 percent for depression with 
anxiety, adjustment disorder, with mixed emotional features, 
with history of bipolar disorder, effective from November 
2004.  Despite the grant of this increased evaluation, the 
veteran has not been awarded the highest possible evaluation.  
As a result, she is presumed to be seeking the maximum 
possible evaluation.  The issue remains on appeal, as the 
veteran has not indicated satisfaction with the 50 percent 
rating.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the veteran filed her claim, new requirements for the 
content of the duty to assist notice for increased rating 
claims had not yet been established.  In December 2004, the 
veteran received notice that she should show that her 
disability had worsened.  Significantly, however, in Vazquez-
Flores v. Peake, 22 Vet App 37 (2008), the United States 
Court of Appeals for Veterans Claims (Court) established new 
requirements with respect to the content of the duty to 
assist notice which must be provided to a veteran who is 
seeking a higher rating.  In Vazquez-Flores, the Court held 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
a claim for an increased rating, (1) the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

Applying these principles to the present case, the Board 
finds that although the veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  A remand is required 
to correct this deficiency.

Furthermore, the veteran has not yet been provided with 
notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, a remand is necessary in order to determine the 
current level of severity of the veteran's depression with 
anxiety, adjustment disorder with mixed emotional features, 
with history of bipolar disorder.  The veteran's 
representative indicated in the appellant's brief of January 
2008 that the veteran's service-connected disability has 
become worse since her last VA examination, which was 
conducted in December 2004.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that her service-connected disability has 
worsened since she was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  A VA 
examination is necessary to provide a thorough assessment of 
the veteran's current level of functioning due to her 
depression with anxiety, adjustment disorder with mixed 
emotional features, with history of bipolar disorder.  
Additionally, if the veteran is obtaining treatment for this 
service-connected disability, any updated treatment records 
should be obtained.

The veteran is also seeking entitlement to TDIU.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).

The Board finds that the pending TDIU claim will be affected 
by the rating assigned for the depression with anxiety, 
adjustment disorder with mixed emotional features, with 
history of bipolar disorder.  As such, a decision as to the 
issue of TDIU will be deferred pending resolution of the 
rating.  This is in accordance with Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991), in which the Court recognized that 
inextricably intertwined claims should not be adjudicated 
piecemeal.

However, the veteran should be afforded a VA examination to 
determine whether her service-connected disability precludes 
her from performing substantially gainful employment.  A VA 
examination in this regard has not yet been afforded to the 
veteran.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).


Accordingly, the case is REMANDED for the following actions:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran.  The notice letter must 
explain that evidence is required to 
demonstrate the worsening of the 
service-connected condition and the 
effect of that worsening on the 
veteran's occupational and daily life, 
or to provide, at least in general 
terms, the criteria beyond the effect 
of the worsening of the disability upon 
the occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition 
(such as a specific measurement or test 
result).  

In addition, the notice should inform 
her how effective dates and disability 
ratings are formulated.

The veteran should then be afforded an 
appropriate period of time to respond.  
VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  Afford the veteran an examination 
for her depression with anxiety, 
adjustment disorder with mixed 
emotional features, with history of 
bipolar disorder, in order to determine 
the current severity of this 
disability.  

The examiner should identify and 
completely describe all current 
symptomatology.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

Ask the examiner to discuss all 
findings in terms of the Rating 
Criteria for Mental Disorders, 
38 C.F.R. § 4.130, Diagnostic Code 9440 
(2008).  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner must also give an opinion 
concerning the extent of functional and 
industrial impairment resulting from 
the veteran's service-connected mental 
disability.  The opinion should address 
whether her service-connected 
disability alone is so disabling as to 
render her unemployable.  All opinions 
should be supported by a clear 
rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, 
or in the alternative, the claims file, 
must be made available to the examiner.  
All necessary tests should be 
conducted. 

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

4.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




